           Case 1:20-cv-01924-LGS Document 59 Filed 03/25/21 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 RICARDO BARCENAS, on behalf of himself, :
 FLSA Collective Plaintiffs and the Class,                    :
                                              Plaintiffs, :       20 Civ. 1924 (LGS)
                                                              :
                            -against-                         :           ORDER
                                                              :
 ERMINIA RESTAURANT CORP., et al.,                            :
                                                              :
                                              Defendants. :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, on December 9, 2020, the Court issued an Order conditionally certifying a

Fair Labor Standards Act (“FLSA”) collective, pursuant to 29 U.S.C. § 216(b). Dkt. No. 40.

        WHEREAS, two opt-in plaintiffs, Ismael Nikiema and Alvino Mancilla (the “Opt-in

Plaintiffs”), filed consents to join this lawsuit. Dkt. Nos. 49 and 52.

        WHEREAS, on March 23, 2021, Plaintiff and Defendants jointly filed a letter informing

the Court that “the parties engaged in a class mediation on March 16, 2021, and have reached a

class settlement in principle.” The letter requests dismissal without prejudice “so that the parties

may seek judicial approval of a class settlement releasing all claims in New York Supreme

Court,” on the ground that the class claims are New York City and State law claims, not FLSA

claims. Dkt. No. 56.

        WHEREAS, on March 24, 2021, Plaintiff and Defendants filed a proposed Stipulation of

Dismissal Without Prejudice (the “Proposed Stipulation”). The Proposed Stipulation is signed by

Defendants and Plaintiff, but not the Opt-In Plaintiffs. It is hereby

        ORDERED that, by April 1, 2021, the Opt-In Plaintiffs, Mr. Nikiema and Mr. Mancilla,

shall file any objections to dismissal. It is further
          Case 1:20-cv-01924-LGS Document 59 Filed 03/25/21 Page 2 of 2


       ORDERED that, by April 1, 2021, the parties shall jointly file a letter clarifying the

degree to which the Opt-In Plaintiffs were involved in the class mediation. It is further

Dated: March 25, 2021
       New York, New York




                                                 2
